Citation Nr: 0807609	
Decision Date: 03/05/08    Archive Date: 03/12/08

DOCKET NO.  03-32 706	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUES

1.  Entitlement to service connection for a left knee 
disability, to include as secondary to service-connected 
residuals of a right knee injury.

2.  Entitlement to an increased rating for the residuals of a 
right knee injury, currently evaluated as 10 percent 
disabling.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

J. W. Kim, Associate Counsel


INTRODUCTION

The veteran had active duty service from March 6 to March 28, 
1974 and from February 1977 to June 1978.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a July 2002 rating decision by a Regional 
Office (RO) of the Department of Veterans Affairs (VA).  The 
veteran testified at a Board hearing at the RO in February 
2006.  In May 2006, the Board remanded the case for further 
development.


FINDINGS OF FACT

1.  A left knee disability did not originate in service or 
within one year thereafter, and it is not related to any 
incident of service or service-connected residuals of a right 
knee injury.

2.  The residuals of a right knee injury include complaints 
of pain, stiffness, weakness, and fatigability, with flare-
ups, and limitation of flexion to 130 degrees, without 
instability. 


CONCLUSIONS OF LAW

1.  A left knee disability was not incurred in or aggravated 
by active service, and it is not proximately due to, the 
result of, or aggravated by a service-connected disability.  
38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 
3.102, 3.303, 3.310 (2007).

2.  The criteria for a disability rating in excess of 10 
percent for the residuals of a right knee injury are not met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.3, 
4.71a, Diagnostic Code 5257, 5260, 5261 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002)) redefined VA's duty to assist a claimant in the 
development of a claim.  VA regulations for the 
implementation of the VCAA were codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2007).

The notice requirements of the VCAA require VA to notify the 
veteran of what information or evidence is necessary to 
substantiate the claim; what subset of the necessary 
information or evidence, if any, the claimant is to provide; 
what subset of the necessary information or evidence, if any, 
the VA will attempt to obtain; and a general notification 
that the claimant may submit any other evidence he has in his 
possession that may be relevant to the claim.  Sanders v. 
Nicholson, 487 F.3d 881 (Fed. Cir. 2007).  The requirements 
apply to all five elements of a service connection claim: 
veteran status, existence of a disability, a connection 
between the veteran's service and the disability, degree of 
disability, and effective date of the disability.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Such 
notice must be provided to a claimant before the initial 
unfavorable decision on a claim for VA benefits by the agency 
of original jurisdiction (in this case, the RO).  Id; see 
also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
However, insufficiency in the timing or content of VCAA 
notice is harmless if the errors are not prejudicial to the 
claimant.  Conway v. Principi, 353 F.3d 1369, 1374 (Fed. Cir. 
2004) (VCAA notice errors are reviewed under a prejudicial 
error rule); see also Sanders, 487 F.3d 881.

In this case, in a November 2003 letter, the RO provided 
notice to the veteran regarding what information and evidence 
is needed to substantiate a claim for an increased rating, as 
well as what information and evidence must be submitted by 
the veteran, what information and evidence will be obtained 
by VA, and the need for the veteran to advise VA of or submit 
any further evidence that pertains to the claim.  In a 
November 2004 letter the RO provided notice to the veteran 
regarding what information and evidence is needed to 
substantiate a claim for service connection, including on a 
secondary basis, as well as what information and evidence 
must be submitted by the veteran, what information and 
evidence will be obtained by VA, and the need for the veteran 
to advise VA of or submit any further evidence he has in his 
possession that pertains to the claim.  In a May 2006 letter, 
the RO advised the veteran of the evidence needed to 
establish a disability rating and effective date.  The claims 
were last readjudicated in August 2007.

The record also reflects that VA has made reasonable efforts 
to obtain relevant records adequately identified by the 
veteran.  Specifically, the information and evidence that 
have been associated with the claims file includes the 
veteran's service treatment records and post-service medical 
records and examination reports.  In addition, the veteran 
stated that he only receives treatment at VA facilities, and 
VA medical records have been associated with the claims file.  
Moreover, in a June 2007 correspondence, he indicated that he 
had no other relevant information or evidence to submit to 
substantiate his claims.  

As discussed above, the VCAA provisions have been considered 
and complied with.  The veteran was notified and aware of the 
evidence needed to substantiate his claims, the avenues 
through which he might obtain such evidence, and the 
allocation of responsibilities between himself and VA in 
obtaining such evidence.  The veteran responded to the notice 
indicating that all treatment is rendered at VA medical 
facilities, and these records have been obtained.  There is 
no indication that there are additional relevant records to 
obtain and there is no additional notice that should be 
provided.  As such, there is no indication that there is any 
prejudice to the veteran by the order of the events in this 
case.  See Overton v. Nicholson, 20 Vet. App. 427, 437 
(2006); Pelegrini, 18 Vet. App. 112; Bernard v. Brown, 4 Vet. 
App. 384 (1993).  Moreover, as the Board concludes below that 
the preponderance of the evidence is against the claims, any 
question as to an appropriate disability rating or effective 
date to be assigned is rendered moot.  Any error in the 
sequence of events or content of the notice is not shown to 
have affected the essential fairness of the adjudication or 
to cause injury to the veteran.  See Sanders, 487 F.3d 881; 
see also Vasquez-Flores, No. 05-355 (U.S. Vet. App. January 
2005).  Thus, any such error is harmless and does not 
prohibit consideration of these matters on the merits.  See 
Conway, 353 F.3d at 1374, Dingess, 19 Vet. App. 473; see also 
ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 
1998).

II.  Analysis

The Board has reviewed all the evidence in the veteran's 
claims file, which includes: his contentions, service 
treatment records, private medical records, VA medical 
records, and VA examination reports.  Although the Board has 
an obligation to provide adequate reasons and bases 
supporting this decision, there is no requirement that the 
evidence submitted by the veteran or obtained on his behalf 
be discussed in detail.  Rather, the Board's analysis below 
will focus specifically on what evidence is needed to 
substantiate the claim and what the evidence in the claims 
file shows, or fails to show, with respect to the claim.  See 
Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and 
Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Service-connection - Left Knee Disability

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 
38 C.F.R. § 3.303 (2007).  Evidence of continuity of 
symptomatology from the time of service until the present is 
required where the chronicity of a condition manifested 
during service either has not been established or might 
reasonably be questioned.  38 C.F.R. § 3.303(b).  Regulations 
also provide that service connection may be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disability was incurred in service.  38 C.F.R. § 3.303(d).

In order to prevail on the issue of service connection there 
must be medical evidence of a current disability; medical 
evidence, or in certain circumstances, lay evidence of in-
service occurrence or aggravation of a disease or injury; and 
medical evidence of a nexus between an in-service injury or 
disease and the current disability.  See Hickson v. West, 12 
Vet. App. 247, 253 (1999); see also Pond v. West, 12 Vet App. 
341, 346 (1999).

Moreover, where a veteran served continuously for 90 days or 
more during a period of war, or during peacetime service 
after December 31, 1946, and arthritis becomes manifest to a 
degree of 10 percent within one year from date of termination 
of such service, such disease shall be presumed to have been 
incurred in service, even though there is no evidence of such 
disease during the period of service.  This presumption is 
rebuttable by affirmative evidence to the contrary.  38 
U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 
3.307, 3.309 (2007).

Service connection may also be established for disability 
which is proximately due to or the result of a service-
connected disability.  38 C.F.R. § 3.310(a) (2007). Further, 
a disability which is aggravated by a service-connected 
disability may be service-connected to the degree that the 
aggravation is shown.  Allen v. Brown, 7 Vet. App. 439 
(1995).

The Board notes that effective October 10, 2006, 38 C.F.R. § 
3.310 was amended to conform with Allen; however, under the 
facts of this case the regulatory change does not impact the 
outcome of the appeal.

In this case, the veteran contends that his left knee 
disability is secondary to his service-connected residuals of 
a right knee injury.  

A July 1996 VA examination report reflects the veteran's 
statement that he has been favoring his service-connected 
right knee and the examiner's notation that the veteran 
walked with a mild limp favoring the right side.  The 
diagnosis was that of chronic right knee pain, possible 
neuroma.  The examiner stated that the etiology of the 
veteran's chronic knee pain is somewhat unclear but that he 
does have some findings consistent with a patellofemoral 
syndrome and degeneration of patellar cartilage.  The 
examiner noted that the veteran walked with only a very mild 
limp and opined that he would not expect this to result in 
significant symptoms with regards to the other extremity.

A May 2007 VA examination report reflects a diagnosis of 
minimal left knee degenerative joint disease.  The examiner 
stated, however, that the veteran's right knee disability is 
not severe enough to cause major limping enough to justify 
aggravation and causation of the left knee disorder.  He 
added that it is not uncommon for someone of the veteran's 
age to show some degenerative changes and have symptoms of 
patellofemoral syndrome and mild arthritis.  He then 
concluded that the veteran's current left knee disability is 
not directly aggravated beyond its natural progression by the 
service-connected right knee disability.

Given the above, the Board finds that the veteran's left knee 
disability is not related to the service-connected residuals 
of a right knee injury.

Although the veteran does not contend that he has had the 
left knee disability as a result of an in-service injury, the 
Board will nevertheless consider service connection on a 
direct basis.

The veteran's service treatment records show that in March 
1978 he complained of left knee pain after falling on the 
knee the previous night.  The veteran stated that it hurts on 
the knee cap.  X-rays showed no evidence of a fracture and 
all signs were negative for a tear.  The diagnosis was that 
of a bruise.  There are no further reports of the left knee 
in the service treatment records.

The Board notes that the service treatment records contain an 
August 1977 report of complaints of left knee pain.  However, 
the Board observes that it is clear that the notation was in 
error.  The examiner notes a history of a meniscectomy on 
that knee and cites previous health record entries.  In this 
regard, the Board observes that the previous entries all 
refer to the veteran's now service-connected right knee.

Thus, the Board observes that the veteran was only treated 
for a bruise of the left knee early in service and did not 
complain of any further problems with the knee throughout the 
remainder of service.  

Post service, August 1982, November 1986, August 2002 and May 
2005 x-rays of the knees reflect normal findings.  An April 
2007 x-ray report reveals minimal left medial compartment 
degenerative joint disease.

The May 2007 VA examination report reflects the veteran's 
history that he has had some on and off symptoms in the left 
knee but that it did not really start to bother him until 
about a year ago and that over the past year it has gotten 
much worse.  The examiner noted that there is no evidence in 
the service treatment records of injuring or aggravating the 
left knee.  He added that it is not uncommon for someone of 
the veteran's age to show some degenerative changes and have 
symptoms of patellofemoral syndrome and mild arthritis.  He 
then opined that the veteran's current left knee disability 
is not caused by any in-service injury.

The Board observes that the examiner did not consider the in-
service bruise to the left knee and that this may reduce the 
probative value of his opinion.  On the other hand, the 
examiner may have thought that the bruise did not amount to 
an actual injury of the knee joint.  Regardless, the veteran 
has not presented any competent medical evidence linking his 
current left knee disability to any event in service.  
Moreover, the veteran does not even contend that his 
disability is related to any injury in service.

Given the above, the Board finds that the veteran's left knee 
disability did not originate in service or within one year 
thereafter, and it is not related to any incident of service.  

The Board acknowledges the veteran's contention that his left 
knee disability is related to his service-connected residuals 
of a right knee injury.  The Board observes, however, that 
he, as a layperson, is not competent to provide probative 
medical evidence on a matter such as the diagnosis or 
etiology of a claimed medical condition.  See Jones v. Brown, 
7 Vet. App. 134, 137 (1994); Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992).  


Increased Rating - Residuals of a Right Knee Injury

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule) and are intended to represent the average 
impairment of earning capacity resulting from disability.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2007).  
Disabilities must be reviewed in relation to their history.  
38 C.F.R. § 4.1.  Other applicable, general policy 
considerations are: interpreting reports of examination in 
light of the whole recorded history, reconciling the various 
reports into a consistent picture so that the current rating 
may accurately reflect the elements of disability, 38 C.F.R. 
§ 4.2 (2007); resolving any reasonable doubt regarding the 
degree of disability in favor of the claimant, 38 C.F.R. 
§ 4.3 (2007); where there is a question as to which of two 
evaluations apply, assigning a higher of the two where the 
disability picture more nearly approximates the criteria for 
the next higher rating, 38 C.F.R. § 4.7 (2007); and, 
evaluating functional impairment on the basis of lack of 
usefulness, and the effects of the disabilities upon the 
person's ordinary activity, 38 C.F.R. § 4.10 (2007).  See 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

In general, the degree of impairment resulting from a 
disability is a factual determination and generally the 
Board's primary focus in such cases is upon the current 
severity of the disability.  Francisco v. Brown, 7 Vet. 
App. 55, 57-58 (1994); Solomon v. Brown, 6 Vet. App. 396, 402 
(1994).  Nevertheless, the Board acknowledges that a veteran 
may experience multiple distinct degrees of disability that 
might result in different levels of compensation from the 
time the increased rating claim was filed until a final 
decision is made.  Hart v. Mansfield, 21 Vet. App. 505 
(2007).  The analysis in the following decision is therefore 
undertaken with consideration of the possibility that 
different ratings may be warranted for different time 
periods.  

The veteran's residuals of a right knee injury have been 
evaluated as 10 percent disabling under Diagnostic Code 5257, 
38 C.F.R. § 4.71a (2007).  The following evaluations are 
assignable under this code for recurrent subluxation or 
lateral instability of the knee: 30 percent for severe, 20 
percent for moderate, and 10 percent for slight.

Under Diagnostic Code 5260, the following evaluations are 
assignable for limitation of leg flexion: 30 percent for 
flexion limited to 15 degrees, 20 percent for flexion limited 
to 30 degrees, and 10 percent for flexion limited to 45 
degrees. Flexion limited to 60 degrees warrants a 0 percent 
evaluation.

Under Diagnostic Code 5261, the following evaluations are 
assignable for limitation of leg extension: 50 percent for 
extension limited to 45 degrees, 40 percent for extension 
limited to 30 degrees, 30 percent for extension limited to 20 
degrees, 20 percent for extension limited to 15 degrees, and 
10 percent for extension limited to 10 degrees. Extension 
limited to 5 degrees warrants a 0 percent evaluation.

When evaluating joint disabilities rated on the basis of 
limitation of motion, VA may consider granting a higher 
rating in cases in which functional loss due to pain, 
weakness, excess fatigability, or incoordination is 
demonstrated, and those factors are not contemplated in the 
relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45, 4.59 
(2007); DeLuca v. Brown, 8 Vet. App. 202, 204-07 (1995).

VA treatment notes reflect an ongoing problem with the right 
knee.  Of note, a March 2002 note reflects full range of 
motion of both knees with no crepitation, effusion or 
instability; and a July 2002 note reflects ongoing problems 
with the knees but that the veteran did not request any 
medication for them.  

A December 2003 VA examination report for another disability 
indicates full active range of motion of the extremities.

An April 2004 VA examination report of the knee reflects 
complaints of knee pain with and without activity but worse 
with activity and that going up stairs, stooping and 
squatting aggravates the pain.  He also complained of 
weakness, stiffness, swelling, instability, incoordination 
and fatigability.  He reported having flare-ups 6 to 8 times 
per month during which time the pain is 10/10.  He also 
reported having 35 to 40 incapacitating episodes over the 
past year but acknowledged that he did not receive an order 
from a health care provider for bed rest.  Examination 
revealed mild swelling, crepitus and tenderness of the right 
knee but no redness, dislocation or muscle atrophy.  Strength 
of the lower extremity was 5/5.  Range of motion of the knee 
was from 0 to 95 degrees.  The examiner noted that range of 
motion was limited by pain, weakness and lack of endurance.  
Ligaments were grossly intact without instability.

A May 2007 VA examination report of the knee reflects 
complaints of pain, stiffness, weakness and fatigability.  He 
reported that the pain on a regular basis is between 6 and 8 
and that during flare-ups it is 10/10.  Examination revealed 
tenderness but no effusion or instability.  Range of motion 
was from 0 to 130 degrees.  The examiner stated that with 
repetitive activity the veteran is likely to have subjective 
worsening of pain, symptoms of buckling, though no true 
instability, and loss of strength and endurance.  He added 
that the veteran is also likely to lose another 5 to 10 
degrees of global range of motion throughout the knee.

Given the above, a higher rating is not warranted under 
Diagnostic Code 5257 for recurrent subluxation or lateral 
instability of the knee.  Despite the veteran's complaints of 
instability, examinations found no objective evidence of 
instability.  Additionally, the record fails to show knee 
flexion limited to 30 degrees or extension limited to 15 
degrees to warrant a higher rating under either Diagnostic 
Code 5260 or 5261, even considering complaints of pain and 
weakness and the additional 10 degrees of loss of motion on 
repetition cited by the May 2007 examiner.  See DeLuca, 8 
Vet. App. 202; 38 C.F.R. §§ 4.40, 4.45, 4.59.  Such 
complaints are adequately addressed by the 10 percent 
assigned for the knee during the course of the appeal.  

For the reasons set forth above, the preponderance of the 
evidence is against a rating in excess of 10 percent for the 
veteran's residuals of a right knee injury.

In addition, the record fails to show compensable levels of 
flexion and extension in the knee to allow for separate 
ratings under Diagnostic Codes 5260 and 5261.  See VAOPGCPREC 
9-2004, 69 Fed. Reg. 59988, 59990 (2004).  Similarly, 
although there is x-ray evidence of arthritis, the record 
fails to show any objective evidence of subluxation or 
lateral instability to warrant a separate rating for 
limitation of motion.  See VAOPGCPREC 23-97, 62 Fed. Reg. 
63604 (1997); VAOPGCPREC 9-98, 63 Fed. Reg. 56703 (1998).

The Board has considered other potentially applicable 
diagnostic codes that provide for the assignment of higher 
evaluations for the veteran's disability.  After review, 
however, the Board observes that no other diagnostic code 
provides for a higher rating based on the evidence of record.


ORDER

Service connection for a left knee disability, to include as 
secondary to service-connected residuals of a right knee 
injury, is denied.

An increased rating for the residuals of a right knee injury 
is denied.



____________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


